Title: From George Washington to Anthony Whitting, 26 May 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia May 26th 1793.

Your letters of the 17th & 22d instt came duly to hand.
Scales, with such weights as you have required, will be sent to you by the first vessel bound to Alexandria: and as there is reason to apprehend a rise in the price of Iron, I propose to send you a tonn thereof by the same opportunity; let me know therefore, as soon as this is received, the sorts which will suit you best. I shall also send the spike nails which will be wanted for the New Barn, from hence: 1st, because I can, it is supposed, get them cheaper; and 2dy because they may be had of any size; and I am told not less than 6 inches will do as each piece will be seperate from the other & more apt (being narrow, only 2½ inches Square) to work loose on that account. When you write to me as above, let me know the price of 8d. 10d: 12d. & 20d. Nails in Alexandria as they are sold by the Cask, & by the lb.; that I may decide on the propriety of sending them from hence, or buying them there; & the sorts you may want. If they go from hence I shall send whole Casks although I want to know how they are sold by the pound; that being the way by which they are sold here; & necessary for me to know, that I may be enabled to form a comparison of the prices.
When you receive the Scales and Wts, I request that the latter (especially the small ones) may always be under lock when not in use; otherwise, in six months, you will not have one. The Scales in the Store whilst I attended to them formerly, were well supplied with weights.
My last letter gave you my ideas respecting Franks painting so fully that I have nothing to add on that head in this.
I am almost certain that the Morter with which the Bricks at

the Barn at Union Farm, & all my other works was not composed of more than ⅓ lime; however, if good judges & practical workmen say it ought (of shells) to be half, I would have it so ordered. It is to be observed however that the lime is of no other use than to cement the particles of Sand together; and these again to the Stone or Brick. It is the Sand therefore, & not the lime, that forms the strength: more therefore than is just sufficient to answer this purpose is not only wasted, but is a real disadvantage as you will often see in work; by the morters falling out, for want of cohesion. Much depends upon the goodness of the Sand—which ought to have as little dust as possible mixed with it—suppose you take a pint of lime & a pint of Sand—and other proportions—and mix them for experiments—when dry you will see & be able to form an opinion of the just proportions—which will do on a large as well as a small Scale.
I wanted no fresh proof of the rascallity of Thos Green. Nor would I retain him in my service, if I could get any other to carry on my business; but such a building as he is about could not, I am sure, be framed by any of my Negro Carpenters.
If the Wheels at Mrs Washington’s Plantation can be repaired, let it be done in preference to buying a new pair, for the reasons formerly mentioned to you.
Mention is made I perceive in the reports, of Carts carrying Bricks at the New building, to the workmen. If I recollect the distance they have to do it, it would seem to me as if the time & labour which must be spent in loading & unloading the Cart would carry them by hand, or in a wheel-barrow without half the loss. I mention this not because I am certain of the fact, but as a matter worthy of attention, & to be decided upon by experience—or at least by calculation.
You say in your letter of the 22d that the Wheat at Dogue run is now all out of the Straw. I conclude therefore you are now able to give me an acct of the Crop at each farm; & the yield of each field, & I desire it may be done accordingly. The reservation of a very few bushels will be sufficient for the use of the Mansion house; for my coming home, situated as public matters are at present, depends upon such a variety of things as to render it very precarious; & Mrs Washington’s coming will depend upon the time it is probable I can remain there; which from present appearances can be but short. My wish is to be at Mount Vernon

about the last of June (in the time of Harvest)—and I shall want to be down again about the Middle of Septr—But whether I shall be able to accomplish both, or either, is more than I can decide. My stay in either case will be short, and this renders Mrs Washington coming at all more uncertain. It will be unnecessary therefore, to make any extra: preparations for this event, so uncertain in its happening.
Your Acct of the state, in which the Grain and Grass on my farms is, surprizes me; the first being so forward, and the latter so backward. The reverse, in a degree, is the case here; for Clover is now cutting, pretty generally; and not till within these two or three days have I seen a stalk of Wheat headed. Is there any indication yet of injury to the Wheat from the Easterly winds & wet weather which have happened so frequently this Spring, according to your apprehensions, expressed sometime ago? Does the Wheat seem to head well? that is—is the ears long, or short, & free from smut? How does the thin Wheat in No. 7 River Farm, & No. 4 Muddy hole, appear at present? Has the Buckwheat come up thick and does it grow fast? What prospect have you for Oats? and for flax? And how does the young clover come on?
How is the ground in French’s large meadow disposed of, or to be disposed of; for I perceive there has been a good deal of plowing in it. And finding the same thing in the Report from Dogue run, as done in the Mill Meadow—with a good deal of grubbing also⟨.⟩ I wish for the same information respecting this meadow; being always pleased with every step which has a tendency to lay these grounds to grass.
Although I am very anxious to hasten the New Barn at Dogue run—yet as Hay time & Harvest will not wait, and is of the highest importance to me, every thing else must yield to them: and if I thought it was necessary, I should, in strong terms, urge you to begin the latter as soon as you shall think it safe, by lying a day or two in the swarth. The advantage of cutting the grain early last year was evident; and will always be found safest and best in all cases, especially where there is a large harvest: the lattr part of wch, besides shattering much, is often, very often indeed, laid down & lost from the Rains which frequently happen at that season, whilst the straw is rendered of no use; having no substance left in it. I hope, and do expect, that the Overseers will be pointedly chargd this year to see that the ground is raked clean. In

Garners fields last year, I was really shocked to see the waste that appeared there. It is not to close harvest soon, but to accomplish it well, that ought to be the aim, and the pride of these people, notwithstanding they receive standing wages instead of shares. I told Garner last year that if the latter had been the case, I was very certain such waste would not have appeared.
Although others are getting out of the practice of using Spirits at Harvest, yet, as my people have always been accustomed to it, a hogshead of Rum must be purchased; but I request at the sametime, that it may be used sparingly. Spirits are now too dear to be used otherwise.
It is not my wish, or desire, that my Negros should have an oz. of Meal more, nor less than is sufficient to feed them plentifully. This is what I have repeated to you over & over again; and if I am not much mistaken, requested you to consult the Overseers on this head, that enough, & no more than enough, might be allowed. Sure I am I desired this with respect to Davy. To ask me whether this, or that quantity is enough, who do not know the number of mouths that are to be fed, is asking a question that it is not possible for me to resolve. Formerly, every Working Negro used to receive a heaping & squeezed peck at top of unsifted Meal, and all others (except sucking Children) had half a Peck, like measure, given to them: with which I presume they were satisfied, inasmuch as I never heard any complaint of their wanting more: Since the meal has been given to them Sifted, and a struck peck only, of it, there has been eternal complaints; which I have suspected arose as much from the want of the husks to feed their fowls, as from any other cause, ’till Davy assured me that what his people received was not sufficient, and that to his certain knowledge several of them would often be without a mouthful for a day, and (if they did not ’eke it out) sometimes two days, before they were served again; whilst they (the Negros) on the other hand assured me, most positively, that what I suspected—namely feeding their fowls with it, or sharing it with strange Negros—was not founded. Like complaints were made by the People at Dogue run and at Union farm; which altogether hurt my feelings too much to suffer this matter to go on without a remedy. Or at least a thorough investigation into the cause, & justice of their complaints; for to delay justice is to deny it. It became necessary therefore to examine into the foundation of

the complaints, at once, and not to wait until a pretext should offer to increase the allowance. Justice wanted no pretext, nor would admit of delay. If the application for more was unjust no alteration at all, ought to have been made; for, as I at first observed, I am no more disposed to squander, than to stint; but surely the case is not so difficult but that the true & just quantity may be ascertained; which is all they have a right to ask, or I will allow them. Neither the people at River Plantation, nor any about the M. Ho. did; to the best of my recollection make any complaints—but only knowing the quantity of meal which was served to them, and not the number of mouths that were to be fed with it, I supposed—especially in the latter case (the first having little opportunity of making known their wants as I was not more than once or twice on the Farm) that enough was allowed them. I have been thus particular, because I would wish to be clearly & fully understood on this head, that you may act accordingly.
I am surprized to find by your letter that the Gardener has thoughts of leaving me; For when I was last at home, he put the question himself to know if I would retain him; and being answered that I had no desire to part with him, he said he was very glad of it. I did not, it is true, nor did he say on what terms; but took it for granted it would be at the wages of his last year, with a just & proper allowance for the Services rendered by his wife, which I always intended, and am still willing to make. It becomes necessary, however, to know immediately & decidedly too, what his intentions are; & when his term expires; that, if he is not disposed to remain upon such & lay as I like, I may take measures in time to supply his place. I wish you therefore (after communicating the unexpectedness of his intention to go) to apply in my name, & know what I have to depend upon. He, like many others, I presume has golden dreams, which nothing but experience can demonstrate to be the vision only of an uninformed, or undigested imagination. Time, & the expences arising from Rent—Provisions to be purchased—Liquor, of which probably he will take too much—Fuell—and a hundred other items of which probably he has never estimated, will convince him—-too late perhaps—that he has left a safe & easy birth to embark on a troubled Ocean. where, soon, he may find no rest.
What colour & Sex is the Coach Mare’s Colt with you? Nancy

(the other Coach Mare) foaled on Whit monday in like manner. Take great care of the one with you. What is become of those mules set apart for my use, & how do they look? let them be kept well. I am Your friend

Go: Washington

